IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

United States of America,
Plaintiff, Case 3:21 -cr-36

-Vs- Magistrate Judge Ovington

Ronnie Allen,

Defendant.
ORDER

On oral motion of the United States in open court, pursuant to the plea agreement of the
parties and Fed. R. Crim. P. He), and with the Defendant’s consent, the charge of Drug
Paraphernalia, in violation of the Ohio Revised Code, Section 2925.14(C)(1) and Title 18 of the
United States Code, Sections 7 and 13, made in Count 2 of the Information, is hereby
AMENDED to charge Marijuana Paraphernalia, a violation of the Ohio Revised Code, Section

2925.141 and Title 18 of the United States Code, Sections 7 and 13.

IT IS SO ORDERED.

7
Date: /1¢ {21 ’ i
[' Pace f
Cy Y Sharon L. Ovington
United States Magistrate Judge

Agéistant United States Attorney
